Citation Nr: 0510089	
Decision Date: 04/07/05    Archive Date: 04/22/05

DOCKET NO.  03-28 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Kim, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to July 1968.  



This appeal is before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for PTSD.  

The case is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

The case must be remanded to attempt to obtain morning 
reports and to schedule a VA PTSD examination.  The morning 
reports are necessary to confirm whether documentation exists 
of the veteran's unit being subjected to mortar attacks, of 
him accidentally running over a Vietnamese woman during a 
convoy run, and of his unit searching for survivors in a C-
147 plane crash at AnKhe.  

Service department records confirmed that the veteran was in 
Vietnam from April 1967 to April 1968, and in answering an 
April 1983 Agent Orange questionnaire, the veteran asserted 
that he had driven in a convoy during that time.  He also 
told the August 2002 VA examiner that he had served as a 
perimeter guard and truck driver who had seen a lot of 
combat.  An October 1994 formal application, October 2001, 
November 2001, and April 2002 informal applications, and an 
October informal application from an unidentified year listed 
the veteran's alleged PTSD stressors.  The veteran claimed 
that when he was running to a bunker during a mortar attack, 
he saw a man lying face down.  When he turned the man over, 
he realized that the man's arm and skull had been blown away.  
He claimed that, during the Tet Offensive, he accidentally 
hit and ran over a Vietnamese woman with a 2-1/2 ton truck.  
He claimed that he had slipped on a dead Korean man's 
intestines and had fallen into them while searching for 
survivors in a C-147 plane crash at AnKhe.  He also claimed 
to have witnessed the sexual assault of a 16-year-old 
Vietnamese girl by eight American soldiers.  The case must be 
remanded to attempt to obtain morning reports to confirm the 
veteran's alleged PTSD stressors.  

In addition, a VA examination and medical opinion is 
necessary if there is competent evidence of current 
disability that may be associated with active service but the 
record does not include sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A.  Although Axis I 
diagnoses of PTSD appeared in August 2002 and June 2003, so 
did a conflicting diagnosis of major depression in June 2002.  
A VA examination is necessary to determine whether the 
veteran has PTSD that resulted from his alleged PTSD 
stressors or any other event during active service.  

A remand would also allow the RO the opportunity to inform 
the veteran of the evidence that is necessary to substantiate 
the claim, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 117-121 (2004); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  A remand 
would also allow the RO the opportunity to inform the veteran 
that he should provide any evidence in his possession that 
pertains to the claim.  VAOPGCPREC 1-2004 (February 24, 
2004).  

The case is remanded for the following action:  

1.  Obtain morning reports for the 
periods from April 1967 to June 1967, 
July 1967 to September 1967, October 1967 
to December 1967, January 1968 to March 
1968, and April 1968.  Specifically, 
search for evidence of mortar attacks, of 
the veteran accidentally running over a 
Vietnamese woman during a convoy run, and 
of the veteran's unit searching for 
survivors in a C-147 plane crash at 
AnKhe.  

2.  The veteran should be afforded a VA 
PTSD examination.  Failure of the veteran 
to report for a scheduled examination 
without good cause could result in denial 
of a claim.  38 C.F.R. § 3.655 (2004).  
The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner before the 
examination.  

The examiner should conduct any indicated 
studies, note whether the claims folder 
was reviewed, and state a medical opinion 
as to: i) the medical classification of 
current PTSD, if any, and the data for 
classification; and ii) whether the 
probability is greater than, equal to, or 
less than 50 percent that current PTSD 
resulted from accidentally running over a 
Vietnamese woman during a convoy run; 
seeing the dead, mutilated bodies of two 
American soldiers who had been killed in 
mortar attacks; slipping on and falling 
into the intestines of a dead Korean man 
who had been killed near a C-147 plane 
crash at AnKhe; witnessing the sodomy of 
a 16-year-old Vietnamese girl by eight 
American soldiers; or any other event 
during active service from September 1966 
to July 1968.  Any opinions expressed by 
the examiner must be accompanied by a 
written explanation stating the basis for 
the opinions.  

The requested examination report and 
medical opinion should be reviewed to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, 
corrective procedures should be 
implemented.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  The issue of entitlement to service 
connection for PTSD should be 
readjudicated based upon all evidence of 
record.  All pertinent law, Court 
decisions, and regulations should be 
considered.  If the claim remains in 
denied status, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The 
adjudicatory actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  A reasonable period of 
time for a response should be afforded.  

Thereafter, if appropriate, the claim should be returned to 
the Board for further appellate review.   By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


